DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 16-54 in the reply filed on October 15, 2021 is acknowledged.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The limitation of “wherein the processor comprises instructions to display the lenticular incision around a lenticular center and the corneal incision around corneal center, and wherein the processor comprises instructions to display the corneal center offset from the lenticular center in response to the visual axis rotated away from an optical axis of the patient interface” of claim 48 is not found in the original specification. 
The limitations of “equatorial plane” and anything related to it in claims 50-51 are not found in the original specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 16, it is unclear if topography measurement system is the same or different and separate apparatus than an image capture device. Or is this image capture device turning the measurement of the topography of the cornea of the eye into an image? 
It is unclear what the metes and bounds of limitation “the image capture device configured to capture the first image of the eye when the cornea is exposed to a gas and a second image of the eye with the patient interface over the cornea” are. Specifically, does the first image require a patient interface at all or anything? Does a second image require a gas at all? Furthermore, Applicant describes that gas is an air. See Spec. 0049. So how would the second image avoid air? Still furthermore, the condition “when the cornea … over cornea” is a functional language that is an intended use feature. So how does an intended use feature really here to limit the scope of the image capture device? 
It is unclear what the scope of “a patient interface” is. What is the scope of coupling to and retaining the eye? Can a sunglasses be considered coupling to and retaining the eye? Can a lens with a chin support system coupling to and retaining the eye? Can a contact lens be considered coupling to and retaining the eye? Similarly, what is the scope of “the patient interface has been placed over the cornea”? (Note 
It is unclear what the metes and bounds of “determine one more of a position or an orientation of the eye” are. Does it mean ANY image of the eye would mean a position? Or is there some specific positional relationship with respect to something? Furthermore, what the metes and bounds of “in response to”? How does the “determine” use the feature of “in response to”? Or is it simply display them on a display? 
Furthermore, is the when condition modifying both first image and the second image or just the second image? 
In re claims 18, is the when condition a necessary condition that requires the apparatus such as a patient support, a laser surgery system? Or it’s an intended use condition? Similarly, is “before a suction ring of a patient interface is place on the eye” an intended use condition or a necessary condition such that the system of claim 18 requires a suction ring of a patient interface”? 
In re claim 19, it is unclear if “is used to determine” is an intended use or a necessary condition for the shape profile somehow in determining an axis of treatment of an astigmatism of the eye. Furthermore, how much use is a use? Just look at it and trash it, would it be considered as used? 
In re claim 20, similarly, what is the “is used to determine”? Furtherore, is the limitation, “the plurality of arcuate incisions extending along an arc transverse to the axis of treatment,” a definition? 

In re claim 22, this sentence, “provide a distorted first image comprising distortion similar to the second image and provide the distorted first image on the display,” does not make any sense. What distortion is a distortion? How similar is similar? In previous claims, what things distort any of these images? Furthermore, what is modify? Discharge the first image, taking another image and use/replace it as a first image? 
In re claims 23-24, previous claims do not have any a plurality of laser beam pulses or locations of them, so should the laser beam system be part of the limitation and where it should be considered? 
In re claim 25, it is unclear what the metes and bounds of limitation “less distortion similar to” are. Again, what are distortions in claim 16, and what’s the scope of “similar”?
In re claim 27, it is unclear what the metes and bounds of limitation “wherein the plurality of image structures is moved from a first plurality of locations of the first image to a second plurality of locations of the distorted first image in response to distortion of the patient interface” are. Again there is no distortion mention in claim 16. Even if in the case, claim 26 is considered that “wherein the patient interface comprises a light transmissive optic disposed along an optical path with one or more of a liquid or a viscoelastic material disposed between the cornea and the light transmissive optic and wherein the optic and the one or more of the liquid or the viscoelastic distort the image of the eye.” 
Then what’s the scope of “is moved from a first to a second”? 
an inherent result when taking two images and one of the images includes a physical distortion? 
In re claim 28, it is unclear if “a laser treatment system” is a necessary condition in the claim. Again, the wherein clause includes a plurality of locations of … is not in any previous claims. Is the laser system the same or different than laser treatment system? Claim 16 does not have a distorted image. So where does this distorted image come from?
In re claim 29, similarly, is an ancillary diagnostic device necessary apparatus? Claim 16 does not have a distorted image. So where does this distorted image come from?
In re claim 30, no structures of images were ever mention in claim 16. So what’s this wherein clause about? And if the images comprise iamges of an iris of the eye as recited in claim 30, what so different and specific about some structures of the image corresponds to structures of the iris? Wouldn’t image of iris include the structures of iris inherently?
In re claim 31, it is unclear what metes and bounds of limitation, “wherein the processor is configured to determine a thickness profile of the cornea comprising a thickness of the cornea extending between an anterior surface of the cornea and a posterior surface of the cornea,” are. Is the “comprising” here a definition or modifying the thickness profile of the cornea? Or is this is part of determining? 
In re claim 32, similarly as above that it is unclear about “comprising.” 

In re claim 39, it is unclear how a “light” can determine a visual axis. Light is a matter. It in itself does not have any processor. So how a light can determine a visual axis? Furthermore, again, is the when condition an intended use or a necessary condition that requires the apparatus such as a patient support? 
In re claim 40, is the when condition an intended use or a necessary condition that requires the apparatus such as a pulsed laser beam or a measurement beam? Furthermore, what device produces a pulse laser beam or a measurement beam? What does a measurement beam measure? 
The term “substantially,” and “stable” in claim 40 are relative terms which render the claim indefinite. The term “substantially,” and “stable” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is unclear how “the fixation light is coupled to the eye along a substantially fixed optical path of a video camera aligned with an optical axis of the patient interface” provide stable fixation?
In re claim 41, should “when” condition be considered as intended use? 
In re claim 42, it is unclear what an incision of the capsule location is referring to. Nothing in previous claims defines capsule location or any incision. Furthermore, what is a “natural pupil of the eye”? How natural a pupil must be? Never touch in the lifetime? 
In re claim 44, it is unclear what the metes and bounds of “principal plane” are. Applicant only describes “principal points.” But not all points can make a PLANE. Only points on the same plane can make a plan, but points are not on the same plane cannot all make ONE plane. Furthermore, what’s the scope of “corresponding to …” or “in response to …”? 
In re claim 48, it is unclear what the metes and bounds of limitation “wherein the processor comprises instructions to display the lenticular incision around a lenticular center and the corneal incision around corneal center, and wherein the processor comprises instructions to display the corneal center offset from the lenticular center in response to the visual axis rotated away from an optical axis of the patient interface” are. 
In re claim 53, what’s a blurry spot? How blurry is a blurry spot? How much in focus is not blurry? 
In re claim 54, what’s scope of “near”? How near is near? 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-21, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frey et al. (US 2011/0190740, hereinafter Frey ‘740).
In re claim 16, Frey ‘740 teaches an apparatus for treating an eye having a cornea, the apparatus comprising: a topography (merely means surface) measurement system for measuring a topography of the cornea of the eye (0027); an image capture device for capturing an image of the eye (0027, 0029), the image capture device configured to capture the first image of the eye when the cornea is exposed to a gas (note that any cornea in a natural environment is exposed to air, fig. 1, 300) and a second image of the eye with the patient interface over the cornea (0027, 0028, fig. 1, placido ring); a patient interface for coupling to and retaining the eye (fig. 1 placido ring, 0022, 0024); and a processor comprising a tangible medium configured to determine a position of the eye (0029), wherein the processor comprising the tangible medium is configured to determine one or more of a position or an orientation of the eye in response to the first image and the second image when the patient interface has been placed over the cornea (0029, fig. 1, 0024).
In re claim 17, Frey ‘740 teaches wherein the topography measurement system comprises one or more of a keratometry system, an optical coherence tomography system, a Placido disc topography system, a Hartmann-Shack topography system, a 
In re claim 18, Frey ‘740 teaches wherein the topography measurement system is configured to measure a shape profile of the cornea of the eye when at least the eye of the patient is supported with a patient support of a laser surgery system (0026, 0030, 0032), wherein the shape profile is measured and the first image is generated before (0030) a suction ring of a patient interface is placed on the eye; wherein the second image is generated when the patient is supported with the patient support of the laser surgery system (0030).
In re claim 19, Frey ‘740 teaches wherein the shape profile is used to determine an axis of treatment of an astigmatism of the eye, the shape profile comprising one or more of a keratometry reading of the eye, a corneal topography of the eye, an optical coherence tomography of the eye, a Placido disc topography of the eye, a reflection of a plurality of points from the cornea topography of the eye, a grid reflected from the cornea of the eye topography, a Hartmann-Shack topography of the eye, a Scheimpflug image topography of the eye, a confocal tomography of the eye, or a low coherence reflectometry of the eye (0022, 0023, 0026).
In re claim 20, Frey ‘740 teaches wherein the shape profile is used to determine an axis of treatment of a plurality of arcuate incisions, the plurality of arcuate incisions extending along an arc transverse to the axis of treatment (0022, 0030, 0036).
In re claim 21, Frey ‘740 teaches wherein locations of the plurality of arcuate incisions are displayed on the second image of the eye distorted with the patient interface and wherein locations of the plurality of arcuate incisions are mapped from first 
In re claim 25, Frey ‘740 teaches wherein the processor comprising the tangible medium is configured to modify the second image to provide a corrected second image comprising less distortion similar to the first image (0023, 0029). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22, 23, 27, 36-41, 43 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Frey ‘740.
In re claim 22, Frey ‘740 teaches comprising a display visible to a user, wherein the processor comprising the tangible medium is configured to modify the first image to provide a distorted first image comprising distortion similar to the second image and provide the distorted first image on the display (0027-0029). Or it is obvious that Frey ‘740 can perform multiple of these steps in order to obtain a best fit model for error correction. 
In re claim 23, Frey ‘740 teaches wherein the display is configured to allow a user to adjust one or more of a location or an angle of the first distorted image on the display and wherein locations of a plurality of laser beam pulses are adjusted in 
In re claim 27, Frey ‘740 teaches wherein the first image comprises a plurality of image structures corresponding to a plurality of tissue structures of the eye and wherein the plurality of image structures is moved from a first plurality of locations of the first image to a second plurality of locations of the distorted first image in response to distortion of the patient interface (0027-0029). 
In re claim 36, Frey ‘740 teaches wherein the processor comprises instructions to determine corneal incisions in response to an intraocular lens to be placed in the eye (0018,0030, 0031). 
In re claim 37, Frey ‘740 teaches wherein the processor comprises instructions to determine the corneal incisions in response to ray tracing simulating rays of light extending through the cornea and intraocular lens to correct residual optical error of the intraocular lens (0027, 0029, 0031). 
In re claim 38, Frey ‘740 teaches wherein the processor comprises instructions to determine a visual axis of the eye in response to biometry of the eye and to position one or more of corneal incisions or a capsulotomy in relation to the visual axis (0022, 0023, 0024, 0026, 0027, 0030, 0032). 
In re claim 39, Frey ‘740 teaches further comprising a fixation light to determine a visual axis of the eye when the eye is supported with a patient support and the patient views the fixation light (0033). 
In re claim 40, Frey ‘740 teaches wherein the fixation light is coupled to the eye along a substantially fixed optical path of a video camera aligned with an optical axis of 
In re claim 41, Frey ‘740 teaches wherein the fixation light is coupled to lenses along the optical path to provide a positive vergence to the eye when the eye is coupled to the patient interface (fig. 1, 0024, 201 is positive vergence to the eye). 
In re claim 43, Frey ‘740 teaches wherein the processor comprises instructions to determine a visual axis of the eye in response to one or more of the topography of the cornea or the image of the eye (0022, 0023, 0024, 0026, 0027, 0030, 0032). 

Claims 24, 26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey ‘740 in view of Hanebuchi et al. (US 2012/0197102, hereinafter Hanebuchi ‘102).
In re claim 24, Frey ‘740 fails to teach wherein the distorted first image is overlaid on the second image on the display to determine the position and the angle of the eye for treatment and wherein the processor comprising the tangible medium determines the position and the angle of the distorted first image on the display in response to user input to adjust the locations of the plurality of laser beam pulses. 
Hanebuchi ‘102 teaches wherein the distorted first image is overlaid on the second image on the display to determine the position and the angle of the eye for treatment and wherein the processor comprising the tangible medium determines the position and the angle of the distorted first image on the display in response to user input to adjust the locations of the plurality of laser beam pulses (0062-0065, 0077-0087, etc.).
prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Frey ‘740 to include the features of Hanebuchi ‘102 in order to monitor eye characteristic throughout the therapy or surgery before, during or post injection of viscoelastic materials. 
In re claim 26, Hanebuchi ‘102 teaches wherein the patient interface comprises a light transmissive optic disposed along an optical path with one or more of a liquid or a viscoelastic material disposed between the cornea and the light transmissive optic and wherein the optic and the one or more of the liquid or the viscoelastic distort the image of the eye (0011, 0073, 0078, etc.). 
In re claim 28, Hanebuchi ‘102 teaches wherein the first image and the second image correspond to a coordinate reference of a laser treatment system and wherein a plurality of locations of the first image are mapped from first locations of the coordinate reference of the laser system to second locations of the coordinate reference of the laser system to provide distortion of the first distorted image corresponding to distortion of the second image in order to position the first distorted image in alignment with the second image (0062-0065, 0077-0087, etc.). 

Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey ‘740 in view of Fabrikant (US 2013/0138094, hereinafter Fabrikant ‘094).
In re claim 29, Frey ‘740 fails to teach wherein the first image and the second image correspond to a first coordinate reference of an ancillary diagnostic device and a second coordinate reference of a laser treatment system, respectively, and wherein a plurality of locations of the first image are mapped from first locations of the first 
Fabrikant ‘094 teaches wherein the first image and the second image correspond to a first coordinate reference of an ancillary diagnostic device (fig. 7, 0076) and a second coordinate reference of a laser treatment system (fig. 8, 0078), respectively, and wherein a plurality of locations of the first image are mapped from first locations of the first coordinate reference to second locations of the second coordinate reference of the laser system in order to determine of the position and the orientation of the eye with the patient interface over the cornea (fig. 8, 0078-0083)
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Frey ‘740 to include the features of Frabrikant ‘094 in order to determines local ablation properties of a cornea in response to mapped angles. 
In re claim 30, Frabrikant ‘094 teaches wherein first image of the eye and the second image of the eye comprises images of an iris of the eye from the image capture device and wherein one or more structures of the first image and the second image correspond to one or more structures of the iris (0057, 0064, 0068, 0077, 0078). 

Claims 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey ‘740 in view of Sumiya (US 6,585,723, hereinafter Sumiya ‘723).
In re claim 31, Frey ‘740 fails to teach wherein the topography measurement system comprises a tomography system configured to measure an anterior surface 
Sumiya ‘723 teaches wherein the topography measurement system comprises a tomography system configured to measure an anterior surface topography of the cornea and a posterior surface topography of the cornea, and wherein the processor is configured to determine a thickness profile of the cornea comprising a thickness of the cornea extending between an anterior surface of the cornea and a posterior surface of the cornea (col. 7, lines 55-62; col. 8, lines 3-8; col. 8, lines 27-28; col. 9, line 66-col.10, line 6). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Frey ‘740 to include the features of Sumiya ‘723 in order to perform surgery more appropriately. 
In re claim 32, Sumiya ‘723 teaches wherein the processor is configured to determine a thickness profile map of the cornea comprising a thickness of the cornea extending between the anterior surface topography of the cornea and the posterior surface topography of the cornea (col. 7, lines 55-62; col. 8, lines 3-8; col. 8, lines 27-28; col. 9, line 66-col.10, line 6). 
In re claim 33, Sumiya ‘723 teaches wherein the processor is configured to determine a treatment axis of the cornea in response to the thickness profile map of the cornea (col. 3, lines 49-61; col. 7, lines 52-62). 

Claims 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey ‘740 in view of Mihashi et al. (US 2003/0189690, hereinafter Mihashi ‘690).
In re claim 34, Frey ‘740 fails to teach wherein the processor comprises instructions to fit profile data of the topography of the cornea with one or more of a Fourier transform, polynomials, a spherical harmonics, Taylor polynomials, a wavelet transform, or Zernike polynomials. 
Mihashi ‘690 teaches wherein the processor comprises instructions to fit profile data of the topography of the cornea with one or more of a Fourier transform, polynomials, a spherical harmonics, Taylor polynomials, a wavelet transform, or Zernike polynomials (0085, 0189-0192). 
In re claim 35, Mihashi ‘690 teaches wherein the processor comprises instructions to provide wavefront aberration data of the cornea relative to a reference surface in response to the one or more of the Fourier transform, the polynomials, the spherical harmonics, the Taylor polynomials, the wavelet transform, or the Zernike polynomials (0085, 0189-0192). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Frey ‘740 to include the features of Mihashi ‘690 in order to grasp the optical characteristics of the eye to be measured

Claim 42, 44, 45, 47, 48, 52-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey ‘740 in view of Angeley et al. (US 2011/0202046, hereinafter Angeley ‘046).

Angeley ‘046 teaches wherein an incision of the capsule location is defined in response to a natural pupil of the eye (0072, 0081, 0092, etc.).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Frey ‘740 to include the features of Angeley ‘046 in order to capture images of the eye to determine the size, shape, position and registration marks or anatomic fiducials of the pupil in order to best determine the appropriate lateral location for creating a laser capsulotomy incision.
In re claim 44, Angeley ‘046 teaches wherein the processor comprises instructions to determine a first optical node of the eye corresponding to a first principal plane of the eye and a second optical node of the eye corresponding to a second principal plane of the eye in response to the topography of the cornea and an anterior surface profile of a lens of the eye and a posterior surface profile of a posterior lens of the eye (fig. 5, 0061-0063, fig. 6, 0064, note that any of the OCT, or video path, can be a optical node). 
In re claim 45, Angeley ‘046 teaches wherein the processor comprises instructions to determine a visual axis of the eye extending from an anterior optical node of the eye in response to one or more measurements of the eye prior to coupling the patient interface to the eye (0042, 0057, 0072) and wherein the processor comprises instructions to measure structures of the eye and determine a location and an orientation of the visual axis extending from the anterior node of eye in response to 
In re claim 47, Angeley ‘046 teaches wherein the processor comprises instructions to display a visual axis of the eye extending from an optical node of the eye on a display and receive a user input to determine one or more incision profiles of the eye in response to the visual axis extending from the optical node of the eye on the display (0009, 0010, 0041, 0056, 0062, 0067, 0094). 
In re claim 48, Angeley ‘046 teaches wherein the one or more incision profiles of the eye comprise one or more of a corneal incision (0009, 0010, 0041, 0056, 0062, 0067, 0094) or a lenticular incision and wherein the processor comprises instructions to display the lenticular incision around a lenticular center and the corneal incision around corneal center, and wherein the processor comprises instructions to display the corneal center offset from the lenticular center in response to the visual axis rotated away from an optical axis of the patient interface (fig. 7, and fig. 8). 
In re claim 52, Angeley ‘046 teaches wherein the topographer comprises an optical coherence tomography system configured to measure an anterior surface profile of the cornea, a posterior surface profile of the cornea, an anterior surface profile of the lens capsule, and a posterior surface profile of the lens capsule, and instructions to project a beam of light onto the retina of the eye to determine the axial length of the eye and locations of the anterior surface profile of the cornea along an axis of the eye, the posterior surface profile of the cornea along the axis of the eye, the anterior surface profile of the lens capsule along the axis of the eye, the posterior surface profile along 
In re claim 53, Angeley ‘046 teaches wherein the processor comprises instructions to focus a measurement beam of the OCT system to a location anterior to the retina in order to project a blurry spot on the retina to determine the location of the retina (0092, note that “increasing the diameter of aperture 81 in imaging system 71 will reduce its depth of focus, and thus better locate the true position of ocular structures such as retina” is a project a blurry spot). 
In re claim 54, Angeley ‘046 teaches wherein the processor comprises instructions to focus a measurement beam of the OCT system to near the retina to determine the location of the retina (0092). 

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey ‘740 in view of Norrby et al. (US 2009/0251664, hereinafter Norrby ‘664).
In re claim 49, Frey ‘740 fails to teach wherein the processor comprises instructions to determine an optical power of an intraocular lens in response to one or more of, an axial length of the eye, the topography of the eye, an anterior surface location of a capsule of a lens of the eye, a posterior surface location of the capsule of the lens, or a location of the retina of the eye. 
Norrby ‘664 teaches wherein the processor comprises instructions to determine an optical power of an intraocular lens in response to one or more of, an axial length of the eye, the topography of the eye, an anterior surface location of a capsule of a lens of 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Frey ‘740 to include the features of Norrby ‘664 in order to provide a predetermined refractive outcome. 

Claims 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey ‘740 and Norrby ‘664 in view of Angeley ‘046.
In re claim 50, Frey ‘740 and Norrby ‘664 fail to teach wherein the processor comprises instructions to determine one or more a tilt angle or an equatorial plane of the lens of the eye in response to a profile of the anterior surface of the capsule and a posterior surface profile of the capsule. 
Angeley ‘046 teaches wherein the processor comprises instructions to determine one or more a tilt angle or an equatorial plane of the lens of the eye in response to a profile of the anterior surface of the capsule and a posterior surface profile of the capsule (0043, 0044, 0061, 0063, 0069-0072, 0074, 0075, 0076, 0079, 0080, 0090, 0092). 
In re claim 51, Angeley ‘046 teaches wherein the processor comprises instructions to determine one or more of a tilt angle or an equatorial plane of an intraocular lens placed in the capsule of the eye in response to the profile of the anterior surface of the capsule and the posterior surface profile of the capsule and wherein the processor comprises instructions to identify an intraocular lens from among a plurality of intraocular lenses for placement in the capsule in response to the tilt angle or the 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Frey ‘740 and Norrby ‘664 to include the features of Angeley ‘046 in order to capture images of the eye to determine the size, shape, position and registration marks or anatomic fiducials of the pupil in order to best determine the appropriate lateral location for creating a laser capsulotomy incision.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793